Citation Nr: 9907460	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diarrhea as due to 
an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
upper extremities as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain of the 
lower extremities as due to an undiagnosed illness.

4.  Entitlement to service connection for low back pain as 
due to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder 
and fatigue as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1979.  He also reported service with the Indiana Army 
National Guard from September 1981 to the present, during 
which time he served in the Southwest Asia theater from 
December 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

3.  A medical opinion has related the veteran's diarrhea to 
his period of service in the Persian Gulf. 

4.  The veteran does not suffer from a chronic condition 
manifested by joint pain of the upper extremities.

5.  The veteran does not suffer from a chronic condition 
manifested by joint pain of the lower extremities.

6.  The veteran's low back pain has been attributed to a 
known clinical diagnosis, and there is no medical evidence or 
opinion which relates this condition to any period of 
service. 

7.  The veteran's sleep disorder has not become manifest to a 
degree of 10 percent 
or more, as he has not demonstrated periods of incapacitation 
(i.e., bed rest and 
treatment by a physician) of at least one week per year.

8.  The veteran's skin rash has been attributed to a known 
clinical diagnosis, and no medical evidence has related this 
condition to any period of service.


CONCLUSIONS OF LAW

1.  Diarrhea was incurred in service.  38 U.S.C.A. §§ 1110, 
1113(b), 1116, 1117, 1131, 5107(a) (West 1991 & 1998); 
38 C.F.R. §§ 3.303, 3.317 (1998).

2.  The claim of entitlement to service connection for joint 
pain of the upper extremities as due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for joint 
pain of the lower extremities as due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for low 
back pain as due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
sleep disorder and fatigue as due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a skin 
rash as due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diarrhea, joint 
pain of the upper and lower extremities, low back pain, a 
sleep disorder and fatigue, and a skin rash, each of which he 
claims is related to his period of service during the Persian 
Gulf War or soon thereafter.  The record discloses that the 
veteran served in the Persian Gulf during the Persian Gulf 
War from December 1990 to July 1991.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The record documents that the veteran served 
in Southwest Asia from December 1990 to July 1991.  Thus, the 
veteran is a Persian Gulf veteran for purposes of awarding VA 
disability compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  (Emphasis added).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered "chronic" for 
purposes of adjudication.  See 38 C.F.R.            § 
3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).


I.  Diarrhea

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for diarrhea as due to an 
undiagnosed illness is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).

Service medical records show that the veteran was seen for 
complaints of stomach pain and nausea in September 1991.  He 
denied emesis or diarrhea at that time.  The remainder of the 
service medical records makes no reference to any further 
gastrointestinal problems. 

The record reveals that the veteran reported no further 
gastrointestinal complaints until 1997.  VA outpatient 
treatment reports show that the veteran reported abdominal 
pain and diarrhea in February 1997.  When seen in November 
1997, the veteran reported frequent soft bowel movements 
since returning home from Saudi Arabia.  A treatment report 
in January 1998 included a diagnosis of gastroesophageal 
reflux disease (GERD).  None of these reports contains a 
medical opinion relating this condition to any of the 
veteran's periods of military service. 

In February 1997, the veteran was examined by the VA to 
determine the nature and etiology of his gastrointestinal 
complaints.  The veteran stated that he had been having 
problems with diarrhea since returning home from the Persian 
Gulf in 1991.  He reported that he currently was having three 
to five bowel movements per day, which he described as soft 
and loose with occasional bright red blood.  No precipitating 
or aggravating factors were reported, but stress apparently 
made it a little worse.  He also reported periods of 
constipation once or twice a month where he would go three to 
four days without a bowel movement.  The veteran also 
reported occasional abdominal pain in the left lower 
quadrant.  He noticed bloating but denied any nausea, 
vomiting, or heartburn.  He said that he had recently gained 
ten pounds.  

Examination revealed that the abdomen was soft and nontender.  
There were no hepatosplenomegaly and no palpable masses.  
Good bowel sounds were present, and rectal examination was 
normal.  Based on these findings, the examiner concluded that 
the veteran had diarrhea since returning home from the 
Persian Gulf War in 1991, with occasional constipation and 
abdominal cramping.  He indicated that the veteran's symptoms 
could be consistent with irritable bowel syndrome, but that 
stools needed to be examined to look for parasites, 
pathogens, and toxins.  The examiner related that he was 
going to have the veteran seen at the Persian Gulf War Clinic 
if such symptoms persisted, and that the veteran may need a 
flexible sigmoidoscopy as well.

Based on the foregoing, the Board finds that the evidence 
supports the finding that the veteran's diarrhea was incurred 
in service.  Regarding the regulations pertaining to service 
in the Persian Gulf, the Board notes that compensation under 
38 C.F.R.   § 3.317 is not available in this case because the 
veteran's diarrhea has been attributed to a known clinical 
diagnoses (i.e. gastroesophageal reflux disease).  
Nonetheless, the presumption of service connection for 
Persian Gulf veterans under 38 C.F.R. § 3.317 does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See 38 U.S.C.A. 
§§ 1113(b), 1116; see also Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir 1994) (when a veteran is not found to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
granted on a direct basis).  

In this case, medical evidence shows that this disability is 
directly related to the veteran's period of active military 
service.  The veteran first reported abdominal pain in 
September 1991, several months after returning home from the 
Persian Gulf. More importantly, the VA examination report of 
February 1997 includes the examiner's opinion that the 
veteran's diarrhea began upon his return home from the 
Persian Gulf in 1991.  The Board also notes that no medical 
evidence or opinion is contained in the record which 
contradicts this nexus opinion.  Accordingly, the Board can 
only conclude that the evidence supports the claim for 
service connection for diarrhea on a direct basis.

II.  Joint Pain of the Upper and Lower 
Extremities, Low Back Pain, Sleep Disorder 
and Fatigue, and a Skin Rash

A.  Joint pain of the upper extremities

Service medical records associated with the veteran's period 
of active duty from February 1979 to May 1979 make no 
reference to any complaints or treatment for either upper 
extremity.  The first documented complaints of upper 
extremity joint pain were noted in a periodic examination 
report of September 1995 in connection with his service in 
the Indiana Army National Guard.  The veteran reported 
swollen and painful joints.  That report also included a 
physician's opinion that the veteran suffered from bursitis 
of the left elbow for the past year.  

VA outpatient treatment reports dated from April 1991 to 
February 1997 were reviewed, several of which noted the 
veteran's complaints of left elbow pain.  In July 1995, the 
veteran reported that he suffered from tennis elbow on the 
left side, which began several months prior.  Examination of 
the left elbow revealed no erythema, edema, effusion, or 
limitation in range of motion.  The diagnosis was tennis 
elbow.  Further, a report dated in July 1992 noted the 
veteran's complaint of right hand pain following an injury 
while driving a truck two months prior.  No objective 
findings were reported.

In connection with this appeal, the veteran was afforded an 
orthopedic examination by the VA in February 1997.  The 
veteran reported left elbow pain with no history of trauma.  
At the time of examination, there was no pain, no limitation 
in range of motion, and no instability with varus and valgus 
stress.  The examiner concluded that no abnormalities of the 
left elbow were present, and thus, radiographs were not 
taken.  No diagnosis pertaining to either upper extremity was 
rendered.  

As noted above, service connection may be granted under 
38 C.F.R. § 3.317 only for chronic disabilities due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  The Board notes that the Court 
held that where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied, or 
the appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
veteran's joint pain of the left elbow has been attributed to 
a known clinical diagnoses (i.e., tennis elbow), the Board 
finds that the service connection may not be established by 
reliance on the regulatory presumption under 38 C.F.R. 
§ 3.317.  The Board observes, moreover, that the veteran's 
complaints of joint pain of the left elbow and right hand 
cannot be described as chronic, as no objective indicators 
have persisted for a period of six months or more.  
Therefore, service connection can only be established with 
proof of actual direct service connection.  See 38 U.S.C.A. 
§§ 1113(b), 1116; see also Combee, 34 F.3d at 1044.

In the absence of any statutory or regulatory presumption of 
a nexus between the veteran's service and his claimed joint 
pain of the upper extremities, he must present competent 
evidence demonstrating entitlement to service connection on a 
direct basis if his claim is to prevail.  Id.  However, the 
Board emphasizes that no medical evidence or opinion has been 
submitted which demonstrates a link between his current 
complaints associated with his left elbow and right hand pain 
and his period of service.  As a result, his claim must be 
denied as not well grounded.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91 93 
(1993).

The only evidence indicating that the veteran's tennis elbow 
is related to service is the veteran's own lay statements.  
The Board notes, however, that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of tennis elbow, his statements standing 
alone cannot serve as a sufficient predicate upon which to 
find the claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, 5 Vet. App. at 93). 

B.  Joint pain of the lower extremities

Service medical records are negative for any specific 
complaint, treatment or finding pertaining to joint pain of 
the left lower extremity.  A treatment report dated in May 
1985 includes the veteran's complaints that his right knee 
would give way while walking.  There was no history of any 
injury of the right knee, and no abnormality was found on 
examination.  A redeployment examination of April 1991 noted 
that the veteran suffered from right knee pain since March 
1991.  The veteran reported further complaints of right knee 
pain when seen in June 1991.

VA outpatient treatment reports dated from April 1991 to 
February 1997 show additional complaints of right knee pain.  
When seen in April 1991, the veteran reported right knee pain 
dating back to an injury in Saudi Arabia four months prior.  
No findings were shown on examination, however.  The 
assessment was right knee pain.  X-rays of the right knee 
taken in July 1992 were negative.  In December 1996, the 
veteran reported right knee pain of a two month duration.  On 
examination, the right knee demonstrated a full range of 
motion, with no neurological, motor or sensory abnormalities 
observed.  The diagnosis was patellofemoral pain.  Although 
the veteran continued to report pain and stiffness in his 
right knee joint when seen in February 1997, no findings were 
shown on examination.  The impression was rule out meniscus 
tear of the right knee.

When examined by the VA in February 1997, the veteran 
reported that he would experience right knee pain after 
prolonged walking or standing, which began in November 1996 
with no specific injury.  He said there was occasional 
swelling which did not preclude him from performing his job 
as a truck driver.  A recent MRI of the right knee showed all 
anatomy to be normal except for a small effusion with 
questionable information around the anterior cruciate 
ligament (ACL).  However, examination revealed the ACL to be 
intact.  The examiner concluded that the right knee was 
essentially normal.  

The Board finds that the evidence of record does not show 
that the veteran exhibits indications of a chronic right knee 
disability, as the evidence does not show that this claimed 
condition existed for six months or more.  Treatment reports 
dated in April and June 1991 included the veteran's 
complaints of right knee pain dating back to March 1991.  
Nevertheless, no additional complaints of right knee pain 
were reported until over five years later.  The recent VA 
examination report found no objective evidence which could 
account for the veteran's complaint of right knee pain.  
Thus, the veteran is not shown to have suffered from a 
chronic (i.e., six months or more) right knee disability at 
any time.  As such, the veteran cannot be afforded the 
presumption provided to Persian Gulf veterans under 38 C.F.R. 
§ 3.317.

Service connection is also not warranted on a direct basis, 
as no underlying pathology for the veteran's complaints of 
right knee pain has been identified. Consequently, in the 
absence of a current diagnosis of a right knee disability 
which is related to service, there is no plausible claim.  
See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 
225.

C.  Low back pain

Service medical records reflect that the veteran reported low 
back pain on only one occasion during an enlistment 
examination in September 1981.  The diagnosis was muscle 
strain.  The remainder of the service medical records, 
however, are negative for any complaint, treatment or finding 
pertaining to any further back problems.

VA outpatient treatment reports show that the veteran 
reported low back pain following a motor vehicle accident in 
July 1993.  The diagnosis was status post motor vehicle 
accident musculoskeletal pain.  No further back complaints 
were noted until February 1997, at which time the veteran 
reported pain in his lumbosacral area for the past three 
days.  He described a sharp pain at the L3-L5 area, with the 
right side greater than the left.  Examination revealed that 
straight leg raising was positive, and he was able to walk on 
his heels and toes.  Muscle spasms were present.  The 
diagnosis was lumbosacral paraspinal area strain.  No opinion 
as to the etiology of this condition was provided. 

The examination report of February 1997 noted the veteran's 
complaints of episodic back pain.  Neurological examination 
was completely normal.  The examiner reported that the 
veteran did have a great deal of somatic complaints which the 
veteran believed were related to Desert Storm.  Nevertheless, 
no objective evidence of any neurological disorder or any 
other physical ailment was shown.  

The Board finds that the veteran may not be afforded the 
presumption under 38 C.F.R. § 3.317, as his low back pain has 
been attributed to a known clinical diagnosis, lumbosacral 
paraspinal area strain.  The Board notes, moreover, that no 
medical evidence has been presented which indicates that this 
condition is related to service.  Although the February 1997 
VA examination report included the veteran's statement that 
his low back pain is related to his service in the Persian 
Gulf, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute a competent medical 
opinion of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  Thus, none of the clinical reports is 
sufficient to well ground the veteran's claim of entitlement 
to service connection for low back pain.

The Board has considered the veteran's written statements 
that he currently suffers from a low back condition which was 
caused by service.  However, the record does not reflect that 
the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a low back condition.  See Jones, 7 Vet. App. at 
137; Espiritu, 2 Vet. App. at 494-95.  Therefore, his lay 
statements are insufficient to well ground his claim for 
service connection for low back pain.  See Heuer, 7 Vet. 
App. at 384 (citing Grottveit, 5 Vet. App. at 93).





D.  Sleep disorder and fatigue

The veteran first complained of trouble sleeping during a VA 
examination in March 1994.  This examination report noted 
that the veteran suffered from insomnia with nightmares.  The 
only other documented complaint of insomnia is noted in a 
September 1995 service medical record, which included the 
veteran's statement that he experienced frequent trouble 
sleeping.  Neither of these reports identified any underlying 
pathology with regard to these complaints.

After reviewing the evidence, the Board finds that the 
veteran's claim for service connection for a sleep disorder 
and fatigue is not plausible.  Indeed, the Board notes that 
the veteran's complaints of insomnia and fatigue have not 
been attributed to a known clinical diagnosis.  Nevertheless, 
the Board finds that the evidence simply does not show that 
this condition has become manifest to a degree of 10 percent 
or more under applicable schedular criteria.  Therefore, as 
the veteran has failed to prove this essential element under 
38 C.F.R. § 3.317, the Board must find that his claim for 
service connection must be denied as not well grounded.  

In this regard, disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (1998).

The Board notes that chronic fatigue syndrome is rated under 
Diagnostic Code 6354.  Under this code provision, a 10 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.  A 20 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (1998).  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  See Id., Note.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (1998).

The evidence of record in this case demonstrates that the 
requirements for a compensable evaluation for the veteran's 
sleep disorder and fatigue are not met under Diagnostic Code 
6354.  The clinical evidence of record does not show that the 
veteran suffers from debilitating fatigue or cognitive 
impairments, such as an inability to concentrate, 
forgetfulness, or confusion.  More importantly, there is no 
clinical evidence, nor has the veteran alleged, that his 
sleep disorder and fatigue have resulted in periods of 
incapacitation (i.e., bed rest and treatment by a physician) 
for at least one week per year.  Finally, the evidence does 
not show that the veteran takes medication to control his 
symptoms of fatigue.  Accordingly, the veteran's claimed 
disability due to sleeplessness and fatigue has not become 
manifest to a degree of 10 percent under Diagnostic Code 
6354.

In conclusion, as the veteran's sleep disorder and fatigue 
have not become manifest to a degree of 10 percent or more 
under applicable schedular criteria, the Board finds that 
service connection for this condition may not be established 
by reliance on the regulatory presumption under 38 C.F.R. 
§ 3.317.  In addition, as the record contains no competent 
medical evidence of a current diagnosis related to the 
veteran's sleep disorder and fatigue, the claim for service 
connection for that condition must also fail as not well 
grounded on a direct basis.  See Rabideau, 2 Vet. App. at 
144; Brammer, 3 Vet. App. at 225.  
E.  Skin rash

The veteran was seen for a skin condition on several 
occasions while in service.  Service medical records show 
that the veteran reported a rash on his hands in July 1982.  
It was noted that he had cutaneous eruptions on the dorsum of 
both hands and forearms for approximately three weeks which 
were manifested by an itching and burning sensation.  The 
veteran attributed this condition to cleaners he had been 
using at his job as a maintenance worker.  No further 
complaints of a skin condition were documented until over 
thirteen years later, during which time a service medical 
report of September 1995 noted the veteran's statement that 
he had a skin disease.  

VA outpatient treatment reports show that the veteran 
reported additional complaints pertaining to a skin 
condition.  In December 1995, the veteran complained of a 
rash on the tops of both feet.  The diagnosis was contact 
dermatitis to shoes.  A treatment report of February 1997 
contains a diagnosis of fungal infection of the foot.  
Neither of these reports, however, included a medical opinion 
relating the veteran's skin condition to any period of 
service. 

The VA examination report of February 1997 noted the 
veteran's reports of lesions on both feet which would come 
and go.  These lesions were noted to be necrotic and were 
mostly located at the dorsum of the feet.  Examination 
revealed some deformation of the skin on the dorsum of the 
feet.  This condition showed slight evidence of erythema, but 
no ulceration.  The diagnosis was fungal infection of the 
foot.  Again, no opinion as to the etiology of this condition 
was provided.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's claim for service connection 
for a skin rash is not well grounded.  The veteran's skin 
condition has recently been diagnosed as a fungal infection 
of the foot, thereby precluding the application of the 
presumption afforded under 38 C.F.R. § 3.317.  In addition, 
the veteran's claim for service connection for a skin 
condition is also not well grounded on a direct theory of 
service connection.  The Board emphasizes that no medical 
evidence or opinion has been submitted which demonstrates a 
link between the veteran's current skin condition and any 
period of service.  As a result, his claim must be denied as 
not well grounded.  See Lathan, 7 Vet. App. at 365; 
Grottveit, 5 Vet. App. at 93.  The Board notes that even 
assuming that the veteran is competent through his statements 
to provide evidence of continuity of symptomatology since 
service with respect to the observable aspects of his skin 
condition, medical expertise is still required to relate the 
veteran's present skin disorder to service.  See Savage, 
supra.  Essentially, there is no competent medical evidence 
demonstrating a relationship between the veteran's current 
skin condition and service. 

The only evidence indicating that the veteran suffers from a 
skin condition which is related to service is the veteran's 
own lay statements.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.  The record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
skin condition, and thus, his statements standing alone 
cannot serve as a sufficient predicate upon which to find the 
claim for service connection to be well grounded.  See Heuer, 
7 Vet. App. at 384 (1995) (citing Grottveit, 5 Vet. App. at 
93). 

F.  Conclusion

The Board has determined that the veteran's claims for 
service connection for joint pain of the upper and lower 
extremities, low back pain, a sleep disorder and fatigue, and 
a skin rash, each claimed as due to an undiagnosed illness, 
are not well grounded.  As a result, the VA has no further 
duty to assist the veteran in developing the record to 
support these claims for service connection.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of these claims.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id.


ORDER

Service connection for diarrhea is granted.

In the absence of evidence of a well-grounded claim, service 
connection for joint pain of the upper extremities is denied.

In the absence of evidence of a well-grounded claim, service 
connection for joint pain of the lower extremities is denied.

In the absence of evidence of a well-grounded claim, service 
connection for low back pain is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a sleep disorder and fatigue is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a skin rash is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals





 
- 13 -


- 1 -


